Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between
Edward Wilson (“Employee”) and Akesis Pharmaceuticals, Inc. (“Company”)
(collectively referred to as the “Parties”):

RECITALS

WHEREAS, Employee provided services to the Company pursuant to an Employment
Offer Letter dated December 13, 2004 (the “Offer Letter”);

WHEREAS, the Company and Employee have entered into a Stand-Alone Stock Option
Agreement (the “Stock Option Agreement”) dated January 24, 2005 granting
Employee an option to purchase up to 862,499 shares of the Company’s common
stock;

WHEREAS, Employee executed an Employee Confidentiality and Inventions Assignment
Agreement (the “Propriety Information Agreement”);

WHEREAS, Employee intends to terminate his employment with the Company; and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of, or in any way related to
Employee’s relationship with, or separation as an employee and director from,
the Company.

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

1. Consideration.

a. Cash.

i. Salary. The Company agrees to pay Employee all accrued wages. This payment
will be made to Employee within ten (10) business days of the Effective Date of
this Agreement.

ii. Reimbursements. In addition, the Company agrees to reimburse Employee within
ten (10) business days of receipt by the Company, all expenses properly incurred
by Employee on behalf of the Company through the Effective Date of this
Agreement.

b. Stock Option Agreement Termination. The Parties agree that as of the
Effective Date of this Agreement, the Stand-Alone Stock Option Agreement dated
as of January 24, 2005 is hereby cancelled and that all rights to purchase any
shares (including any and all vested shares) are hereby terminated,
notwithstanding the terms and conditions of the Stock Option Agreement to the
contrary.



--------------------------------------------------------------------------------

c. Warrant. The Company shall issue a warrant to Employee in substantially the
form attached hereto as Exhibit A as of the Effective Date of this Agreement to
purchase 250,000 shares at an exercise price per share equal to the ten-day
trailing average closing price of the Company’s common stock as reported on the
Over-The-Counter Bulletin Board on the date the Board approves such issuance.
The aggregate purchase price of the Warrant shall be $2,500.00 payable by
Employee to the Company on the date hereof.

d. Offer Letter Termination. Other than as set forth herein and the terms that
survive termination, the Parties hereby mutually terminate the Offer Letter.

e. Return of Company Property. Employee shall return all of the Company’s
property and confidential and proprietary information in his possession to the
Company on the date Employee ceases to be a service provider, except that
Employee may keep any property whose purchase Employee and the Company have
previously agreed upon. The Company agrees to sell, and Employee agrees to buy,
furniture and equipment from the office of the Company formerly in Phoenix,
Arizona currently under the control of Employee, for the purchase price of
$100.00. The purchase price of any such property may be deducted from any cash
consideration owed to Employee pursuant to this Section 1.

f. Proprietary Information Agreement. All of the terms of the Proprietary
Information Agreement that survive termination shall remain in full force and
effect.

2. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations and assigns (the
“Releasees”). Employee, on his own behalf, and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute or pursue, any claim, complaint, charge, duty,
obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Employee may possess
against any of the Releasees arising from any omissions, acts or facts that have
occurred up until and including the Effective Date of this Agreement including,
without limitation,

a. any and all claims relating to or arising from Employee’s relationship with
the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective



--------------------------------------------------------------------------------

economic advantage; unfair business practices; defamation; libel; slander;
negligence; personal injury; assault; battery; invasion of privacy; false
imprisonment; conversion; workers’ compensation and disability benefits;

d. any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Americans with Disabilities Act of 1990; the Fair
Labor Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the California Family Rights Act; the California Labor Code, except as
prohibited by law; the California Workers’ Compensation Act; and the California
Fair Employment and Housing Act;

e. any and all claims for violation of the federal, or any state, constitution;

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement.

3. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release Agreement is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke the Agreement; (d) this Agreement shall be effective on the first day
after the 7-day revocation period referred to above has expired, provided
Employee has not revoked this Agreement during that time (the “Effective Date”);
and (e) nothing in this Agreement prevents or precludes Employee from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law. In the event
Employee signs this Agreement and returns it to the Company in less than the
21-day period identified above, Employee hereby acknowledges that he has freely
and voluntarily chosen to waive the time period allotted for considering this
Agreement.



--------------------------------------------------------------------------------

4. California Civil Code Section 1542. Employee represents that he is not aware
of any claims against any of the Releasees. Employee acknowledges that he has
been advised to consult with legal counsel and is familiar with the provisions
of California Civil Code Section 1542, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

5. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees. The Company represents that it has no lawsuits, claims, or actions
pending in its name, or on behalf of any other person or entity, against
Employee. The Company also represents that it does not intend to bring any
claims on its own behalf or on behalf of any other person or entity against
Employee.

6. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment with the Company. Employee further agrees not to apply for employment
with the Company.

7. No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so. Employee agrees both to immediately
notify the Company upon receipt of any such subpoena or court order, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or other court order.

8. Non-Disparagement. Employee agrees to refrain from any disparagement,
defamation, libel or slander of the Company, or tortious interference with the
contracts and relationships of the Company. All inquiries by potential future
employers of Employee will be directed to the Chairman of the Board of Directors
or Kevin Kinsella, where appropriate. Upon inquiry, the Company shall only state
the following: Employee’s last position and dates of employment.

9. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all claims. No
action taken by the Company hereto, either previously or in connection with this
Agreement, shall be deemed or construed to be: (a) an admission of the truth or
falsity of any potential claims; or (b) an



--------------------------------------------------------------------------------

acknowledgment or admission by the Company of any fault or liability whatsoever
to Employee or to any third party.

10. Non-Solicitation. Employee agrees that for a period of twelve (12) months
immediately following the Effective Date of this Agreement, Employee shall not
directly or indirectly solicit or recruit any of the Company’s employees to
leave their employment at the Company.

11. Costs. The Parties shall each bear their own costs, attorneys’ fees and
other fees incurred in connection with the preparation of this Agreement.

12. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN SAN DIEGO COUNTY, BEFORE THE
AMERICAN ARBITRATION ASSOCIATION UNDER ITS NATIONAL RULES FOR THE RESOLUTION OF
COMMERCIAL DISPUTES AND CALIFORNIA LAW. THE ARBITRATOR MAY GRANT INJUNCTIONS AND
OTHER RELIEF IN SUCH DISPUTES. THE DECISION OF THE ARBITRATOR SHALL BE FINAL,
CONCLUSIVE AND BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT
THE PREVAILING PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO ITS ATTORNEY FEES.
ALSO, THE PREVAILING PARTY SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT
OF COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES HEREBY
AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT
OF LAW BY A JUDGE OR JURY.

13. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

14. No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

15. Severability. In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction or
arbitrator to be illegal, unenforceable or void, this Agreement shall continue
in full force and effect without said provision or portion of provision.

16. Attorneys’ Fees. In the event that either Party brings an action to enforce
or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses,



--------------------------------------------------------------------------------

including the costs of mediation, arbitration, litigation, court fees, plus
reasonable attorneys’ fees, incurred in connection with such an action.

17. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter
hereof and Employee’s relationship with and separation from the Company as an
employee and the events leading thereto and associated therewith, and supersede
and replace any and all prior agreements and understandings concerning the
subject matter of this Agreement and Employee’s relationship with the Company as
an employee with the exception of the Offer Letter, the Stock Option Agreement,
and the Proprietary Agreement.

18. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and a duly authorized officer of the Company.

19. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions.

20. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

21. Assignment. The rights and obligations of the Employee shall not inure to
the benefit of any successors, heirs, executors or administrators. The Company
may assign its rights and obligations hereunder to any successor entity or
person.

22. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims as set forth herein. The
Parties acknowledge that:

 

  (a) They have read this Agreement;

 

  (b) They have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice or have elected not to
retain legal counsel;

 

  (c) They understand the terms and consequences of this Agreement and of the
releases it contains;

 

  (d) They are fully aware of the legal and binding effect of this Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

Dated: October 2, 2006     Akesis Pharmaceuticals, Inc.      

By:

  /s/ Kevin Kinsella         Kevin Kinsella, Director

 

Dated: October 2, 2006     /s/ Edward Wilson      

Edward Wilson, an individual



--------------------------------------------------------------------------------

Exhibit A

Form of Warrant